 1   CLEMENT S. ROBERTS (SBN 209203)               J. SCOTT GERIEN, SBN 184728
     croberts@orrick.com                           JOY L. DURAND, SBN 245413
 2   NATHAN SHAFFER (SBN 282015)                   DICKENSON, PEATMAN &
     nshaffer@orrick.com                           FOGARTY
 3   ORRICK, HERRINGTON                            1455 First Street, Suite 301
     & SUTCLIFFE LLP                               Napa, California 94559
 4   The Orrick Building                           Telephone: 707-261-7058
     405 Howard Street                             Facsimile: 707-255-6876
 5   San Francisco, CA 94105-2669
     Telephone:    +1 415 773 5700                 Steve D. Smit, Texas SBN 18527500
 6   Facsimile:    +1 415 773 5759                 GRAVES, DOUGHERTY, HEARON
                                                   & MOODY, P.C.
 7   Attorneys for Plaintiff                       401 Congress Ave., Suite 2700
     HVMN Inc.                                     Austin, Texas 78701
 8                                                 Telephone: 512-480-5653
                                                   Facsimile: 512-480-5853
 9                                                 (admitted pro hac vice)
10
                                     UNITED STATES DISTRICT COURT
11
                                NORTHERN DISTRICT OF CALIFORNIA
12

13
     HVMN INC.,                                      Case No. 3:18-cv-05542-EMC
14
                        Plaintiff,                   STIPULATION OF DISMISSAL
15                                                   WITHOUT PREJUDICE
            v.
16                                                   Judge:    Hon. Edward M. Chen
     HUMAN POWER OF N COMPANY,
17
                        Defendant.
18

19
20

21

22

23

24

25

26

27

28
                                                                           STIP. OF DISMISSAL
                                                                            3:18-CV-05542-EMC
 1          Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), it is hereby stipulated and

 2   agreed by and between Plaintiff HVMN Inc. and Human Power of N Company that all claims

 3   asserted by and between them in the above-captioned action are dismissed without prejudice.

 4   Each party is to bear its own costs, expenses, and attorneys’ fees.

 5

 6

 7   Dated: July 8, 2019                                     ORRICK, HERRINGTON & SUTCLIFFE LLP
 8

 9                                                           By:   /s/ Nathan Shaffer
                                                                           CLEMENT S. ROBERTS
10                                                                           NATHAN SHAFFER
                                                                       Attorneys for Plaintiff HVMN Inc.
11

12
     Dated: July 8, 2019                                     GRAVES, DOUGHERTY, HEARON &
13                                                           MOODY, PC
14

15                                                           By:  /s/ Steve D. Smit
                                                                               STEVE D. SMIT
16                                                                         Attorneys for Defendant
                                                               ISTRICHuman Power of N Company
                                                     T     ES D          T
17                                                                          C
                                                   TA
                                                                            O
                                              S




18
                                                                             U
                                             ED




                                                                              RT



                                                                           D
                                                                   RDERE
                                         UNIT




19                                                        OO
                                                  IT IS S
                                                                                     R NIA




20
                                                                             n
21
                                                               dward   M. Che
                                         NO




                                                       Judge E
                                                                                     FO
                                           RT




22
                                                                                 LI




                                                  ER
                                             H




                                                                                A




23                                                     N                         C
           DATE: July 8, 2019                                            F
                                                           D IS T IC T O
24                                                               R

25

26

27

28
                                                                                             STIP. OF DISMISSAL
                                                        -2-                                   3:18-CV-05542-EMC
